Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0027804 A1, hereinafter referred to as Kim) in view of Voigtlaender (US 2008/03161006 A1, hereinafter referred to as Voigtlaender).


    PNG
    media_image1.png
    480
    760
    media_image1.png
    Greyscale

Regarding claim 1, Kim discloses a chip antenna module (100, Figs. 1, 2A, 5) comprising: 
a substrate (“Substrate” see annotated fig. 5 above) comprising an upper surface pad (“USPad”, see annotated fig. 5 above) disposed on a first surface (“1st surface” see annotated fig. 5 above) of the substrate; 
a chip antenna (115) configured to transmit a radio-frequency signal (paragraph 0032) and bonded to the upper surface pad; and 
an electronic element (300n in Fig. 5) mounted on a second surface (“2nd surface” see annotated fig. 5 above) of the substrate, but does not disclose wherein the chip antenna comprises: 
a first ceramic substrate bonded to the upper surface pad; 
a second ceramic substrate opposing the first ceramic substrate; 
a first patch disposed on the first ceramic substrate, and 
a second patch disposed on the second ceramic substrate, and 
the first ceramic substrate and the second ceramic substrate are spaced apart from each other.
However, Voigtlaender discloses “first part 110 of the antenna" supported by "chip 101" such as ceramics and "antenna substrate 100" supported by ceramics or the like. A "radar transceiver" including a structure in which second part 210 of the antenna is opposed to each other is described. (paragraphs [0010] – [0012], [0023] – [0025]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the antenna structure of Kim with the structure in which the 2 antenna elements are opposed to each other as taught by Voigtlaender in order to measure distance and/or velocity on the surrounding of motor vehicles.
Regarding claim 2, Voigtlaender discloses the chip antenna module of claim 1, wherein the chip antenna further comprises a spacer (300, 101) disposed between the first ceramic substrate and the second ceramic substrate to space the first ceramic substrate and the second ceramic substrate apart from each other.
Regarding claim 3, Voigtlaender discloses the chip antenna module of claim 1, wherein the chip antenna further comprises a bonding layer (300, 101) disposed between the first ceramic substrate and the second ceramic substrate to space the first ceramic substrate and the second ceramic substrate apart from each other.
Regarding claim 4, Kim discloses the chip antenna module of claim 1, wherein the chip antenna has a width extending in a first direction and a length extending in a second direction perpendicular to the first direction (see Fig. 8).
Regarding claim 5, Kim discloses the chip antenna module of claim 4, wherein the substrate further comprises a ground layer (paragraphs [0045] - [0047], [0070]) disposed on the first surface of the substrate.
Regarding claim 6, Kim discloses the chip antenna module of claim 5, wherein the ground layer (paragraphs [0045] - [0047], [0070]) is disposed in a region of the first surface of the substrate other than a region of the first surface of the substrate in which the upper surface pad is disposed.
Regarding claim 7, Kim discloses the chip antenna module of claim 1, wherein the substrate further comprises a ground layer (paragraphs [0045] - [0047], [0070]) configured to reflect the radio-frequency signal transmitted by the chip antenna in a target direction.
Regarding claim 8, Kim discloses the chip antenna module of claim 1, further comprising a feed pad (“Feed Pad”, see annotated fig. 5 above) disposed on the first surface of the substrate; wherein the chip antenna is electrically connected to the feed pad.

Regarding claim 9, Kim discloses a chip antenna module (100, Figs. 1, 2A, 5) comprising: 
a substrate (“Substrate”, see annotated fig. 5 above) comprising a plurality of layers, the plurality of layers comprising: 
a first external layer (the word “external” is a relative term, therefore, the “1st layer” is interpreted as an external layer relative to the internal layer of the “Substrate”, see annotated fig. 5 above) disposed on a first surface (“1st surface”, see annotated fig. 5 above) of the substrate, a second external layer (“2nd surface”, see annotated fig. 5 above) disposed on a second surface (“2ndt surface”) of the substrate, and 
at least one internal layer (210) disposed between the first external layer and the second external layer; and 
a chip antenna disposed on the first surface of the substrate, wherein the chip antenna is configured to transmit a radio-frequency (RF) signal (paragraph 0032)

but does not disclose wherein the chip antenna comprises: a first ceramic substrate mounted on the first surface of the substrate; a second ceramic substrate opposing the first ceramic substrate; a first patch disposed on the first ceramic substrate; and a second patch disposed on the second ceramic substrate.
However, Voigtlaender discloses “first part 110 of the antenna" supported by "chip 101" such as ceramics and "antenna substrate 100" supported by ceramics or the like. A "radar transceiver" including a structure in which second part 210 of the antenna is opposed to each other is described. (paragraphs [0010] – [0012], [0023] – [0025]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the antenna structure of Kim with the structure in which the 2 antenna elements are opposed to each other as taught by Voigtlaender in order to measure distance and/or velocity on the surrounding of motor vehicles.


Regarding claim 10, Kim discloses the chip antenna module of claim 10, wherein the substrate further comprises a ground via (e.g. 210m, Fig. 4E, 4F) connected to the ground layer, and the ground via extends to the first surface of the substrate from the ground layer (paragraphs [0045] - [0047], [0070], see Figs. 1, 4E, 4F, 5).
Regarding claim 13, Kim discloses the chip antenna module of claim 9, wherein the substrate further comprises a plurality of ground vias (e.g. 210m, Fig. 4E, 4F) connected to the ground layer, and the plurality of ground vias extend to the first surface of the substrate from the ground layer. (paragraphs [0045] - [0047], [0070]; see Figs. 1, 4E, 4F, 5).

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844